DeviN, C. J.
In the defendant’s appeal the only error assigned in defendant’s brief is the refusal of the court below to sustain his motion for judgment as of nonsuit. While the defendant’s evidence tended to show death by misadventure or possibly self-defense, the State’s evidence which was accepted by the jury fully warranted the verdict of murder in the second degree. The motion for judgment of nonsuit was properly denied. •
*619Though there was no exception noted to the judge’s charge, we have examined this and find that the jury was correctly instructed as to all pertinent phases of the case, and the defendant’s defenses fairly presented. We have also examined the exceptions noted to rulings of the court during the trial and consider that none of them is of substantial merit.
The verdict and judgment will be upheld.
No error.